Case 3:20-bk-01983-JAF Doc18 Filed 08/13/20 Page1of1

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

In re: Case No.: 20-01983-3F7
ROBERT LOUIS WARD,
/

CERTIFICATE OF MAILING OF ORDER AUTHORIZING
EMPLOYMENT OF NAJI HASSAN OF 7 STAR REALTY AS
ATTORNEY FOR THE ESTATE

The Trustee, Gregory L. Atwater, hereby certifies that a copy of the Order Authorizing
Naji Hassan of 7 Star Realty as Attorney for the Estate dated August 12, 2020 was furnished by first
class mail, postage prepaid, to the following parties on August 12, 2020 or via CM/ECF after the
docketing of the pleading if the recipient is a registered CM/ECF user:

Robert Louis Ward
2061 SW Fort King Street
Ocala, FL 34471

Damien Aranguren, Debtor’s Attorney
Justin McMurray, P.A.

118 West Fort King Street

Ocala, FL 34471

7 Star Realty

Naji Hassan

9951 Atlantic Blvd, Suite 130
Jacksonville, FL 32225

United States Trustee
/s/ Gregory L. Atwater
Post Office Box 1865
Orange Park, FL 32067
(904) 264-2273
Trustee
